           Case 2:20-cv-01568-MCE-CKD Document 10 Filed 07/21/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                 EASTERN DISTRICT OF CALIFORNIA—SACRAMENTO DIVISION

10
11 LAURIE WETZEL,                                         Case No.: 2:20-cv-01568-MCE-CKD

12                  Plaintiff,                            Judge: Hon. Morrison C. England, Jr.
             vs.                                          Magistrate Judge: Carolyn K. Delaney
13
     GENERAL MOTORS LLC; DOES 1 through                   ORDER GRANTING JOINT
14 100, Inclusive,                                        STIPULATION FOR DISMISSAL WITH
                                                          PREJUDICE
15           Defendants.

16
17
             In accordance with the parties’ stipulation pursuant to Federal Rule of Civil Procedure
18
     41(a)(1)(A)(ii), and good cause appearing, this entire action, including all claims and counterclaims
19
     stated herein against all Parties, is hereby dismissed, with prejudice. The matter having now been
20
     concluded in its entirety, the Clerk of Court is directed to close the file.
21
             IT IS SO ORDERED.
22
     Dated: July 21, 2021
23
24
25
26
27
                                              1
28                               ORDER FOR DISMISSAL WITH PREJUDICE
29
30
     Case 2:20-cv-01568-MCE-CKD Document 10 Filed 07/21/21 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                2
28                 ORDER FOR DISMISSAL WITH PREJUDICE
29
30
